Citation Nr: 0813113	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-25 282 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD, evaluated as 50 percent disabling, effective 
September 16, 2005.  

The veteran appeared at a hearing before the undersigned at 
the RO in December 2007.  A transcript of this hearing is 
contained in the claims folder. 



FINDING OF FACT

The veteran's PTSD symptomatology is productive of 
occupational and social impairment with deficiencies in most 
areas, including work and family relations due to symptoms 
including sleep problems with nightmares and night sweats, 
panic attacks, increase startle response, angry outbursts, 
isolation and alienation without total social and 
occupational impairment.  



CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met; the criteria for an initial 100 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130 Code 
9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded an 
examination with regard to the claim on appeal, and all 
pertinent evidence has been obtained.  There is no indication 
that there are any pertinent outstanding medical records that 
must be obtained, and the Board may proceed with its review 
of the veteran's appeal. 


Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The evidence includes the report of a VA psychiatric 
examination conducted in March 2006.  The claims folder was 
reviewed by the examiner.  The veteran reported a long 
history of working in electronics.  He had been forced to 
leave a job due to diverticulitis about one year ago, but he 
was now working again, and reported no major difficulty in 
regard to his PTSD symptoms and work.  The veteran was in the 
28th year of his second marriage and denied any discord.  The 
veteran said that for a past number of years he had been 
waking up with night sweats.  He had difficulty sleeping and 
would sometimes wake up screaming.  The veteran said that he 
socially isolated and did not feel comfortable unless he had 
an activity.  He described an intense startle response.  The 
examiner stated that the veteran's PTSD symptoms caused mild 
impairment of daily functioning.  

On mental status examination, the veteran was dressed 
appropriately, and was cooperative and friendly.  His speech 
was normal, and he was oriented.  The memory function was 
somewhat constricted, as was his affect.  The veteran's motor 
functions were tense, and his judgment was fair.  There was 
no evidence of any thought disorders, delusions, disorganized 
thinking or hallucinations.  The veteran did not acknowledge 
any rage reactions, and he denied homicidal and suicidal 
ideation.  The veteran tried to avoid all thoughts and 
feelings related to traumatic events during service.  He had 
feelings of detachment and a high level of emotional 
numbness.  The diagnosis was PTSD.  The examiner assigned a 
score of 66 on the Global Assessment of Functioning (GAF) 
scale, which was described as mild.  

A May 2006 letter from a licensed psychologist at the 
National Center for the Study of PTSD at the Boston, VA 
Medical Center (VAMC) states that he had been treating the 
veteran since 2003.  The veteran's symptoms included 
nightmares, flashbacks, and intrusive thoughts about his 
Vietnam experiences.  He had unprovoked outbursts of anger 
which interfered with his employment.  The veteran also 
experienced panic attacks and long periods of depression in 
which he obsessed about those who had been killed.  He had a 
sense of a foreshortened future and felt alienated from most 
people.  The examiner opined that the veteran was totally 
socially disabled and severely vocationally disabled.  The 
diagnosis was PTSD with depressive features, and the GAF 
score was 40.  

A January 2007 letter from the Boston Vet Center reports that 
the veteran has difficulty with trusting and engaging people, 
and preferred to withdraw and isolate.  This resulted in few 
close friendships both socially and at work.  He presents as 
tense, emotionally avoidant, unable to make eye contact, and 
a somewhat flattened affect.  The veteran also had marked 
sleep disturbance with night sweats and frequent waking from 
nightmares.  He reported sleeping less than four hours a 
night, and experienced irritability, anger, concentration 
problems, and other symptoms of hyperarousal.  The veteran 
had lost four jobs in 2006.  

At the December 2007 hearing, the veteran testified that he 
believed his Vietnam experiences had contributed to the 
failure of his first marriage.  He had a good relationship 
with his current wife, although she would sometimes wake him 
when he began to relive his experiences.  He also had a good 
relationship with his children, but could only be around his 
family for a few hours at a time, especially during the 
holidays.  The veteran described his problems at work, and 
said that the only reason he currently had a job was because 
his wife had made the arrangement for him.  See Transcript.  

The Board finds that the veteran's symptomatology meets the 
criteria for an initial 70 percent evaluation for his PTSD.  
The veteran has sleep difficulties that affect him throughout 
the day.  He also experiences social isolation, outbursts of 
anger that interfere with his employment, panic attacks, 
depression, and alienation.  

The VA psychologist who has been treating the veteran since 
2003 estimates his score on the GAF as 40 in the May 2006 
letter.  In contrast, the March 2006 VA examiner assigned a 
GAF of 66.  Although there is no treating physician rule in 
the evaluation of veteran's claims, White v. Principi, 243 
F.3d 1378, 1380-81 (Fed.Cir.2001); the Board must still 
assess the probative value of evidence.  The Board observes 
that the May 2006 examiner assigned the GAF of 40 based on 
years of evaluation of the veteran, while the March 2006 
examiner based his GAF estimate of 66 on a single examination 
and a review of the claims folder.  The May 2006 opinion is 
also consistent with the January 2007 report from the Vet. 
Center.

The VA examiner did not have access to the opinions of the 
treatment providers.  Therefore, the Board finds that the GAF 
of 40 assigned by the May 2006 examiner is of greater value 
than the one assigned by the March 2006 examiner.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Ibid.  
The Board finds that this equates to occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, which warrants 
a 70 percent evaluation.  

The Board has considered entitlement to an evaluation in 
excess of 70 percent but this is not supported by the 
evidence.  The evidence does not demonstrate that the veteran 
has total occupational and social impairment.  Although the 
May 2006 examiner states that the veteran has total social 
disability and severe vocational disability, the veteran is 
currently employed, and he has testified that he has good 
relationships with his wife and children.  There is no 
evidence of delusions, hallucinations, grossly inappropriate 
behavior, disorientation, or inability to perform activities 
of daily living.  Therefore, entitlement to a 100 percent 
evaluation is not warranted.  

The schedular criteria will generally be deemed adequate to 
rate a disability.  38 C.F.R. § 3.321(b) (2007).  In 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  The 70 percent rating is 
intended to compensate for considerable time loss for work 
and contemplates serious impairment.  Marked interference 
with employment, beyond that contemplated by a 70 percent 
rating, has not been shown and the veteran's disability has 
not required any periods of hospitalization since the 
effective date of service connection.


ORDER

Entitlement to an initial 70 percent evaluation for PTSD is 
granted, effective September 16, 2005. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


